Case 1:19-cv-00106-SPW-TJC Document 21 Filed 05/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

COLTON WAYNE BEGGS,
CV 19-106-BLG-SPW

Plaintiff,
VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS
THE CONTROL GROUP MEDIA AND RECOMMENDATIONS

COMPANY, INC., INSTANT
CHECKMATE, LLC,

Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
May 12, 2020. (Doc. 19). The Magistrate recommended the Defendants’ partial
motion to dismiss be denied. (Doc. 19 at 6).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
Case 1:19-cv-00106-SPW-TJC Document 21 Filed 05/29/20 Page 2 of 2

422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 19) are ADOPTED IN FULL. |

IT IS FURTHER ORDERED the Defendants’ partial motion to dismiss

(Doc. 13) is DENIED.

iS
IG
;

DATED this 22 day of May, 2020.

pec Aa

   
   

ae ge OE ute a for fF
Bp he SO

 

SUSAN P. WATTERS
United States District Judge
